DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/04/2021. 
Claim(s) 1-10 and 12-20 are currently pending. 
Claim(s) 18 has been withdrawn. 
Claim(s) 1 has been amended. 
Claim(s) 11 has been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks filed 11/04/2021, with respect to the rejection of claim(s) 1-17 and 19-20 have been fully considered and are persuasive.  The rejection of claim(s) 1-17 and 19-20 has been withdrawn. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the coating layer is an organic layer and comprises first organic particles and second organic particles” in the context of other limitations recited in the claims.
	Lee’979 teaches a separator comprising a coating layer including organic and inorganic particles.  One of ordinary skill would not be motivated to modify the coating layer of Lee’979 such that a plurality or inorganic particles are excluded since Lee’979 specifically teaches that the inorganic particles are an essential feature in terms of heat resistance.  Such a modification would require a substantial redesign of the elements shown in Lee’979 as well as a change in the basic principle under which the Lee’979 construction was designed to operate, thereby rendering Lee’979 unsatisfactory for its intended purpose.
Regarding claims 2-10 and 12-20
	Claims 2-10 and 12-20 are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721